IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Deep Meadows Civic Association,                   :
                      Appellant                   :
                                                  :
                       v.                         :
                                                  :    No. 1258 C.D. 2015
Edward Trusello                                   :    Argued: May 13, 2016



BEFORE:         HONORABLE ROBERT SIMPSON, Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION BY
JUDGE COVEY                                            FILED: June 3, 2016


                Deep Meadows Civic Association (Association) appeals from the
Delaware County Common Pleas Court’s (trial court) March 27, 2015 order
reinstating its November 26, 2014 order entering judgment in Edward Trusello’s
(Trusello) favor and against the Association, and denying Trusello’s counterclaim.
The sole issue for this Court’s review is whether the trial court erred by concluding
that Trusello is not liable to the Association for fees and, therefore, erred by denying
the Association’s claims for breach of contract, unjust enrichment and attorney’s fees.
After review, we affirm.
                Trusello owns the real property located at 1225 Sycamore Mills Road,
Glen Mills, Pennsylvania (Property). Trusello purchased the Property on December
23, 1998. The Property’s deed (Deed) describes the Property, in relevant part, as:

                ALL THAT CERTAIN parcel of land situated in the
                Township of Edgmont, County of Delaware, State of
                Pennsylvania, being bounded and described according to a
                Plan of Section No. 1 of ‘Deep Meadows’, [(Plan)1] dated

      1
          Original Record, Plaintiff’s Trial Ex. P1.
              March 22, 1976 and last revised April 20, 1976 prepared by
              Catania Engineering Associates, Inc., Consulting Engineers,
              Chester Pennsylvania . . . .
              ....
              CONTAINING 4.00 acres of land more or less. BEING
              known as Parcel ‘C’ on said Plan.

Original Record (O.R.), Defendant’s Trial Ex. D5. The Deed does not reference the
existence of a homeowners’ association, provide the right for Trusello to use the
community open space or expressly obligate Trusello to pay fees for the benefit of
such use.2
              The Association alleged in its Amended Complaint that “[p]ursuant to a
Declaration of Trust executed on January 28, 1975 [Declaration], several co-partners
known as ‘Deep Meadows Associates’ purchased 67 acres of land, now known as
‘Deep Meadows Development [(Development).]’” Amended Complaint at 1. The
Association further averred that “[p]ursuant to the bylaws of the Deep Meadows
Civic Association . . . every person or entity who is a record owner of a fee interest in
any property or lot in the [Development] shall be a member of the Association.” Id.
at 2. The Association also alleged that Trusello had failed to pay Association fees in
the amount of $50.00 per year between 1999 and 2003, $45.00 per year between 2004
and 2010, and $50.00 in 2011. The fees were purportedly assessed to cover insurance
and lawn care for an approximately 12-acre parcel of open area (Open Area) and to
cover the Association’s post office box and business costs. Importantly, the Property
is one of several lots located on the outer edge of the Plan and is not accessed by any
of the Development roads.3 See O.R., Plaintiff’s Trial Ex. P1. Further, the Property


       2
          Notably, the Property’s prior owners’ deed similarly fails to reference the existence of a
homeowners’ association.
        3
          Because Trusello’s Property is not within the marked Deep Meadows subdivision and he
does not access his home by the development entrance, the Association did not assess Trusello fees
relative to the cost of electric to operate a street light at the Development entrance.
                                                 2
is not directly adjacent to the Open Area. In order to access the Open Area, Trusello
would either have to walk across his neighbor’s property, or travel from his Property
on a public road, turn onto another public road, enter the Development’s entrance and
walk across an unmarked path between two private homes.
            In Trusello’s Answer, New Matter and Counterclaim to the
Association’s Amended Complaint, he admitted that the Property is “known as Parcel
‘C’ in [the Plan].” Trusello’s Answer at ¶2. However, Trusello countered that he
was not liable to the Association because the Association’s bylaws “were not
recorded with the Office of the Recorder of Deeds of and for Delaware County, or
made a public record until May 8, 2012, some 13½ years after [Trusello] purchased
[the Property] and were not signed by [Trusello].” Id. at ¶5. Trusello denied that he
was unjustly enriched by his failure to pay Association fees and denied that the
Association was entitled to attorney’s fees. In the New Matter, Trusello alleged, inter
alia, that the Association’s existence was not a matter of public record, and that he
had no knowledge that it existed, he never agreed to be a member, and that at the time
he purchased the Property, he was not made aware that the Property was part of a
civic association and he received no benefit from it. In the Counterclaim, Trusello
sought a declaratory judgment that the Property is not included in or subject to the
Association’s authority.
            The Declaration, recorded in the Delaware County Recorder of Deeds
Office, does not establish a homeowners’ association. However, the Plan depicts the
11.828 acre Open Area and contains a notation that the “OPEN         AREA [IS] TO BE

DEDICATED TO   DEEP MEADOWS CIVIC ASSOCIATION.” O.R., Plaintiff’s Trial Ex. P1.
The Plan does not include any additional information concerning the Association’s
existence, its purpose, the content or location of its bylaws, or information regarding
its membership requirements.


                                          3
              On November 18, 2014, the trial court held a non-jury trial.          On
November 26, 2014, the trial court entered judgment in favor of Trusello and against
the Association on all of the Amended Complaint’s counts, but against Trusello on
his Counterclaim. The November 26, 2014 order was not docketed until December 1,
2014, and was not sent to counsel until December 3, 2014. Both parties requested
reconsideration. By January 2, 2015 order, the trial court timely vacated its order,
held argument on February 20, 2015, and, by March 27, 2015 order, reinstated its
November 26, 2014 order.
              The trial court’s opinion relied upon the lack of reference in Trusello’s
Deed, or the prior owners’ deed, to the existence of a homeowners’ association or any
express right to use the Open Area. As to the Deed and the Plan referenced therein,
the trial court stated:

              [T]he recorded [D]eed and recorded [P]lan do not contain
              language permitting the use of dedicated open space by
              [Trusello] and do not contain language notifying [Trusello]
              that the formation of a ‘civic association’ or homeowners’
              association would subject [Trusello] (or his specific lot) to
              rights or obligations of such an association. As noted, . . .
              the [Plan] depicts Lots 13-25 and Parcels A, B, C and D.
              Parcels A, B, C and D are not within the streets created by
              the Plan, but rather are outer parcels accessible by already
              existing roads not within the internal marked subdivision
              served by Deep Meadows Drive and Wakefield Court and
              are not served by the entranceway to the subdivision. In
              fact, of all the parcels not within the internal marked
              subdivision area, [Trusello’s] Parcel C is the only parcel
              that does not touch or abut the [Open Area]. Even
              assuming, arguendo, that one could discern from the Plan
              that a homeowners’ association was created (which would
              be entirely speculative), the location of [Trusello’s] parcel
              would not allow a further assumption that [Trusello’s] lot
              (Parcel C) was part of such an association and, certainly, it
              could not give rise to any assumption about the terms, rights
              or obligations of a homeowners’ association, including any
              right to access the open space area or any obligation to pay
              dues for the owner of Parcel C. It is actual or constructive
                                           4
             notice of the covenants of a homeowners’ association that
             is required, not the mere existence of an entity that will
             have open space dedicated to it in the future.

Trial Ct. Op. at 10-11 (citations and footnote omitted).           The trial court also
considered that the Association had failed to file its bylaws with the Delaware County
Recorder of Deeds until May 8, 2012, more than 13 years after Trusello purchased
the Property, and more than 28 years after the bylaws were originally executed. In
addition, the trial court weighed Trusello’s testimony, finding:

             [Trusello] testified credibly that he did not have actual or
             constructive notice of the existence of the Association or
             the covenants of the Association at the time of purchase.
             Specifically, [Trusello] stated that he was not told his parcel
             was included in a homeowners’ association and there was
             nothing in his title report or any indication in his chain of
             title that the parcel that he purchased was part of a
             homeowners’ association. He never signed or received a
             resale certificate when he purchased the property and the
             [Association] was unable to produce such a resale
             certificate. [Trusello] was never given a copy of any
             homeowners’ association bylaws.
             After [Trusello] moved into [the P]roperty[,] he received a
             notice to attend a block party from what he believed to be
             the neighboring development’s homeowners’ association
             and, thereafter, received a separate request for payment of
             $50.00, from the same homeowners’ association, that
             [Trusello] thought was a contribution request for the cost of
             the party. He did not receive notice of any Association
             meetings until 2011 or 2012. [Trusello] never paid any
             Association dues and did not believe he was part of a
             homeowners’ association. While [Trusello] admits that he
             recalls receiving yearly bills, for approximately $50.00, he
             ignored and disregarded them believing them to be either a
             request for voluntary contribution or a request to contribute
             to the costs of a yearly block party that he never attended.
             At no time, prior to 2011 (13 years after [Trusello] moved
             into the subject property) did the Association inquire as to
             why [Trusello] was not paying his dues or proceed to
             collect past due amounts.


                                           5
               [Trusello] further credibly testified [that] he did not receive
               any benefit from the homeowners’ association. He testified
               that [the O]pen [Area] area is not adjacent to and does not
               abut [the P]roperty. [Trusello]’s testimony also supported
               the documentary evidence that indicated that he would have
               to trespass across a neighbor’s property (through a thick
               forest area that he described as impassable) or travel out
               onto Route 352, a busy highway, and enter the development
               at its marked entrance to access the [O]pen [Area].
               [Trusello] has never used the [O]pen [Area] and was
               unaware even after entering the marked development area
               how he would access the unmarked [O]pen [Area].
               The only benefit that the [Association]’s witness (George
               Slick) articulated that [Trusello] received from the [O]pen
               [Area] was that it was ‘quiet’. This Court found that claim
               to lack believability. The neighborhood in question is
               residential. [Trusello] lives on a 4-acre residential lot
               abutting a 5.70–acre residential lot and 2.77-acre residential
               lot. Even if the [O]pen [Area] did not generate any noise,
               the configuration and location of the [O]pen [Area] (the
               sizeable portion of the open space stretches away from
               [Trusello]’s property) and the size of [Trusello]’s lot and
               surrounding lots make that claim that there is any
               measurable benefit of quietness from the [O]pen [Area]
               unpersuasive and without merit.

Trial Ct. Op. at 11-13 (citations omitted).             Thus, the trial court concluded that
Trusello had neither actual nor constructive notice that his Property was subject to a
homeowners’ association and, thus, was not liable for the payment of the
Association’s dues. The Association appealed to the Pennsylvania Superior Court,
which transferred the matter to this Court.4
               The Association argues that the trial court erred by concluding that
Trusello was not obligated to pay the Association’s fees. We disagree. Pennsylvania
Courts have addressed the ability of homeowners’ associations to impose fees in the


       4
         “Our standard of review of a non-jury trial is to determine whether the findings of the trial
court are supported by competent evidence, and whether an error of law was committed.” Swift v.
Dep’t of Transp., 937 A.2d 1162, 1167 n.5 (Pa. Cmwlth. 2007).
                                                  6
absence of express authority to do so. In Meadow Run and Mountain Lake Park
Ass’n v. Berkel, 598 A.2d 1024 (Pa. Super. 1991), property owners sought review of a
trial court decision holding that a homeowners’ association had authority to impose
fees for the maintenance of roads, dams and other common facilities. On appeal, the
Superior Court affirmed, stating:

            Residential communities such as Meadow Run and
            Mountain Lake Park, are ‘analogous to mini-governments’
            and as such are dependent on the collection of assessments
            to maintain and provide essential and recreational facilities.
            Holiday Pocono Civic Ass[’n], Inc. v. Benick, 7 D. & C.3d
            378 (1978). When ownership of property within a
            residential community allows the owners to utilize roads
            and other common areas of the development, there is an
            implied agreement to accept the proportionate costs for
            maintaining and repairing these facilities.

Meadow Run, 598 A.2d at 1026. In response to the property owners’ contention that
the association did not have authority to impose fees because their deeds did not
expressly authorize them, the Meadow Run Court explained:

            While it is true that in the instant case the deed does not
            explicitly spell out the exact obligation of the lot owners
            with regard to payment of dues for maintenance and repairs,
            the deed is not wholly silent as to the matter either. This is
            not a case where the property owners had no notice that an
            association of owners would be formed or that the
            association might formulate rules applicable to the owners.
            The following deed covenant is applicable to all property
            owners and reads as follows:
                   In the event of the formation or incorporation
                   of an association of the lot owners on [the]
                   above mentioned plot of Mountain and
                   Meadow Run Lakes, the occupants of the
                   above[-]described premises shall be bound by
                   such rules and regulations concerning the use
                   of Mountain and Meadow Run Lakes as to
                   boating, bathing, ice skating and fishing, as


                                          7
                    may be duly formulated and adopted by such
                    association or incorporation.
             This deed, while making no mention of an assessment, does
             put Appellants on notice that should an association of lot
             owners be formed in the future, they would be bound by
             any rules the association adopted concerning usage of
             development facilities. Implied in the existence of rules and
             regulations concerning usage of the facilities is the
             necessity for rules and regulations concerning maintenance
             of these facilities. . . . Here, each property owner’s deed
             notified them that not only did they have the right to use the
             facilities, but that they would be bound by any rules
             regarding this right. . . .
             ....
             [A]bsent an express agreement prohibiting assessments,
             when an association of property owners in a private
             development is referred to in the chain of title and has the
             authority to regulate each property owner’s use of common
             facilities, inherent in that authority is the ability to impose
             reasonable assessments on the property owners to fund the
             maintenance of those facilities.

Id. at 1026-27.
             In Fogarty v. Hemlock Farms Community Ass’n, Inc., 685 A.2d 241 (Pa.
Cmwlth. 1996), property owner members of a community association brought an
action alleging that the community association’s special assessments for the
construction of three capital improvements were unauthorized by deed covenants or
the community association’s bylaws. The property owners’ deed covenant required
them to be members of the community association and “to pay annual dues and fees,
as well as assessments for control, maintenance and repair of streets, roads and
recreational facilities.” Id. at 242. The trial court granted summary judgment in the
community association’s favor. On appeal, the Fogarty Court relied on Meadow Run
and held that:

             In the present case, all members of [the community
             association] will benefit from the new mail office,
                                           8
            administration building and clubhouse. Although the
            [homeowners’] deed does not mention an assessment for
            these improvements, it does not impose restrictions on the
            authority granted to [the community association] under its
            [b]ylaws to construct such facilities. Therefore, absent
            language in the deed covenant prohibiting [the community
            association] from levying special assessments for capital
            improvements, the [property owners] may be assessed their
            proportionate costs to construct the new improvements.

Fogarty, 685 A.2d at 244.
            In Spinnler Point Colony Ass’n, Inc. v. Nash, 689 A.2d 1026 (Pa.
Cmwlth. 1997), this Court addressed property owners’ appeal from a trial court’s
order in favor of the association’s dues assessment. There, the property owners’ deed
afforded them lake rights and the right to travel over the association road. The
property owners argued that they had no duty to join a homeowners’ association or
pay dues or fees for the maintenance of the amenities and roads where the chain of
title does not reference a community association, or the obligation to pay to use them.
Relying on Meadow Run, this Court held that “a property owner who purchases
property in a private residential development who has the right to travel the
development roads and to access the waters of a lake is obligated to pay a
proportionate share for repair, upkeep and maintenance of the development’s roads,
facilities and amenities.” Spinnler Point, 689 A.2d at 1029.
            In Hess v. Barton Glen Club, Inc., 718 A.2d 908 (Pa. Cmwlth. 1998),
several property owners challenged a homeowners’ associations’ assessments. The
homeowners’ association owned and maintained a park, lake and beach, swimming
pool and clubhouse, and road as well as the entranceway to the development. Each of
the homeowners’ deeds (with the exception of one, Lee Crowell (Crowell)) contained
covenants providing for access to the lake and park and mandated payment of a
$30.00 annual fee for such privileges and referenced the homeowners’ association.
The homeowners challenged the imposition of a $230.00 annual fee as exceeding the

                                          9
permissible $30.00 fee contained in the deed covenants.                 The homeowners’
association asserted that $30.00 of the $230.00 was for lake and park privileges, and
the remaining $200.00 was for the maintenance of the common areas and
administrative costs. On appeal, this Court explained that:

            All the [o]wners, except Crowell, have language in their
            chains of title referring to the existence of the [a]ssociation.
            The only covenants concerning the [a]ssociation’s power to
            assess for common areas in the [o]wners’ deeds, again
            excepting Crowell’s, concerns each owners’ obligation to
            pay an annual $30 park and lake fee. However, under
            Meadow Run, Fogarty, and Spinnler Point, the [a]ssociation
            may nonetheless assess the [o]wners a proportionate share
            of the costs of maintaining all the common areas of [the
            development]. Furthermore, Crowell is liable for his pro
            rata share of the cost of maintaining the commons as well,
            regardless of the fact that the [a]ssociation is not mentioned
            in his chain of title.[fn]5 Spinnler Point. Therefore, we hold
            that all of the [o]wners are responsible for a proportionate
            share of the costs of maintaining all of [the development’s]
            common facilities.
            ....
            In the present case . . . the [o]wners’ deeds set a fixed limit
            on the charge for lake and park privileges only. There is no
            ceiling on general assessments in the deeds that would
            restrict the [a]ssociation’s ability to charge property owners
            a fee for the pro rata share of the costs of maintaining [the
            development’s] common areas. . . .
                   [fn]5
                        We believe that Crowell is obliged to pay
                   his proportionate share of the cost of
                   maintaining the lake and the park, despite the
                   absence of the covenant from his chain of title
                   requiring him to pay the $30.00 lake and park
                   fee. In our view, the $30.00 fee in the other
                   [o]wners’ titles is only a limitation on what the
                   [a]ssociation may charge them for use of the
                   lake and park, and that the lake and park are
                   not for the exclusive use of those property
                   owners whose titles include the covenant. The
                   fact that the limitation is not in Crowell’s chain
                                          10
                    of title means only that the [a]ssociation is not
                    bound to charge a fixed assessment for
                    Crowell’s use of the lake and park.

Hess, 718 A.2d at 912-13. In response to the homeowners’ argument that because
membership in the association was not mandatory, there was no absolute right to use
and corresponding duty to pay for the maintenance of the common areas, the Court
concluded:

              [A]ny ambiguity in the deed over the question of whether a
              property owner has a right to use the [a]ssociation’s
              common areas was resolved in March of 1982, when the
              [a]ssociation entered into a settlement with the lot owners in
              each section of [the development]. The settlement, which
              was recorded in the Monroe County Recorder of Deeds
              Office, granted an easement to [the development’s] property
              owners, specifically, ‘the use, liberty and privilege of, and
              passage in and to the roads, amenities and common
              facilities’ which were conveyed . . . to the [a]ssociation.
              Although the Common Pleas Court found that the
              settlement was not in the [o]wners’ chain of title, we
              believe that any owner may nevertheless demand access to
              all the common areas on the ground that each owner has an
              easement for use of the commons as evidenced in the
              settlement agreement.

Id. at 914.
              In Huddleson v. Lake Watawga Property Owners Ass’n, 76 A.3d 68 (Pa.
Cmwlth. 2013), a homeowner sought to invalidate the Lake Watawga Association’s
constitution and bylaws. In finding that they did not apply to the homeowner, this
Court explained:

              [T]he only issue is whether [the homeowner] has an interest
              that obligated her to pay dues or assessments to the [Lake
              Watawga] Association. In [Spinnler Point], 689 A.2d [at
              1029], we held that ‘a property owner who purchases
              property in a private residential development who has the
              right to travel the development roads and to access the
              waters of a lake is obligated to pay a proportionate share for
              repair, upkeep and maintenance of the development’s roads,

                                           11
            facilities and amenities.’ Further, we have held that ‘[e]ven
            if an owner’s chain of title makes no reference to a
            homeowners’ association, we have held that the owner is
            nonetheless obligated to pay a share of the costs of
            maintaining common areas managed by a homeowners’
            association. . . .’ [Hess], 718 A.2d [at 912].
            Unlike in Spinnler [Point] and Hess, [the homeowner] has
            no interest in the development roads requiring her to pay for
            common improvements. There is nothing in her deed that
            imposes any obligation upon her to maintain any property
            that the [Lake Watawga] Association maintains. She is not
            obligated to maintain the private road because she does not
            abut it and has no legal right to use it, her access being from
            a public road. While she does have [l]ake access, the
            [neighboring community’s homeowners’ association] is the
            owner of the [l]ake, not the [Lake Watawga] Association,
            and any contributions by the [Lake Watawga] Association
            to the [neighboring community’s homeowners’ association]
            are voluntary. Moreover, there is nothing in the Nonprofit
            Corporation Law that gives it the right to bind non-
            members or make membership mandatory absent a shared
            obligation.

Huddleson, 76 A.3d at 73 (footnote omitted).
            In the instant matter, the Association contends that Meadow Run,
Fogarty, Spinnler Point and Hess support its position that Trusello is obligated to pay
Association fees even though the Deed does not expressly reference a homeowners’
association or confer the right to access the Open Area. However, the trial court
correctly found the Association’s legal authority unconvincing.
            Unlike the homeowners in Meadow Run and Fogarty, Trusello clearly
had no notice at the time he purchased the Property that it was or might in the future
be subject to a homeowners’ association and, thus, the trial court properly
distinguished those cases. The trial court also appropriately found Spinnler Point to
be inapposite because, unlike the deeds in Spinnler Point, Trusello’s Deed afforded
him no right to use any common property.           Further, the trial court correctly


                                          12
distinguished Hess based on the existence of the settlement agreement in that matter
which expressly conveyed the property owners’ rights to use the common areas.
               Here, as in Huddleson, “there is nothing in [the D]eed that imposes any
obligation upon [Trusello] to maintain any property that the Association maintains[,]”
and there is nothing in the Deed conveying to Trusello the right to use the common
areas. Id. at 73. Nor is there any indication in the Deed that the Property would be
subject to a homeowners’ association. In fact, the only reference to “Deep Meadows”
in the Deed is a reference to the subject lot on the Plan.5 Although the Plan identifies
the Open Area as “Open Area to be Dedicated to Deep Meadows Civic Association,”
it does not provide any indication of the proposed use for the Open Area, or provide
any information regarding the purpose or function of the Association.                            O.R.,
Plaintiff’s Trial Ex. P1. Further, information about the Association was not publicly-
accessible since it did not register its bylaws until more than 13 years after Trusello
purchased the Property.          Given these considerations, along with the Property’s
location on the outer edge of the Development, accessible from public roads and
inaccessible from the Development’s roads, the trial court properly found that
Trusello had neither actual nor constructive notice that the Property was subject to a
homeowner’s association.6 See Rybarchyk v. Pocono Summit Lake Prop. Owners
Ass’n, Inc., 49 A.3d 31 (Pa. Cmwlth. 2012).
               Finally, the Association contends that Trusello benefits from the Open
Area even though it is not directly adjacent to his Property since he can drive into the

       5
          Interestingly, although the Plan shows Trusello’s Property as Parcel C, the “Location Map”
in the Plan’s upper left corner depicting the Development area is drawn to exclude Trusello’s
Property from the designated Development area. See O.R., Plaintiff’s Trial Ex. P1. This
contradiction in the Plan was not addressed by the parties or the trial court, but further confirms that
Trusello did not have notice that the Property was subject to a homeowners’ association.
        6
          Trusello testified that the Development’s entrance is marked with a “Deep Meadows” sign,
and is adorned with lights and flowers. There are no such markings along Sycamore Mills Road
leading to his home, nor is there Association landscaping at his Property. See Reproduced Record
at 73a-74a.
                                                  13
Development and access the Open Area from there and, thus, he should be required to
pay his share for that benefit. Citing to Hess, the Association argues that “[e]ach
record owner’s ability to choose to enjoy the common areas is the benefit that is
conferred.” Association Br. at 17. However, Trusello testified that even from within
the Development, there was no marked path to the Open Area, and no clear way to
access the Open Area without walking between homes, and potentially trespassing on
another homeowner’s property. Thus, there is no evidence that the Open Area is
accessible to Trusello. Given the trial court’s explicit rejection of the Association’s
contention that Trusello benefitted from the quiet of the Open Area, there is no record
evidence that Trusello receives any benefit from the Open Area.
              For all of the above reasons, the trial court’s order is affirmed.7

                                          ___________________________
                                          ANNE E. COVEY, Judge




       7
         Given our disposition of this appeal, we need not address the Association’s request for
attorney’s fees.
                                              14
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Deep Meadows Civic Association,         :
                      Appellant         :
                                        :
                  v.                    :
                                        :   No. 1258 C.D. 2015
Edward Trusello                         :


                                    ORDER

            AND NOW, this 3rd day of June, 2016, the Delaware County Common
Pleas Court’s March 27, 2015 order is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge